ORDER
PER CURIAM:
This is a direct appeal from jury convictions for assault, first degree, in violation of § 565.050, RSMo 1978, and assault, second degree, in violation of § 565.060, RSMo 1978. Pre-trial matters were presided over by the Honorable Glen Simmons, appointed acting circuit judge of the 16th Judicial Circuit, by order of the Presiding Judge of the 16th Judicial Circuit. The trial and post-trial matters were presided over by the Honorable Donald Reynolds, appointed acting circuit judge by order of the Presiding Judge of the 16th Judicial Circuit.
No jurisprudential purpose would be served by written opinion. Judgment affirmed. Rule 30.25(b).
All concur.